 

Case 7:20-cr-00080 Document 14 Filed on 01/02/20 in TXSD Page1of1

U.S. Department of Justice

Washington, D.C.

Criminal Docket |

 

UNITED STATES OF AMERICA

A

JOSE CRUZ
Custody: 12/5/2019

Charge(s):

Total
Counts

(2)

Penalty:

 

 

12/9/2019/rp
, M-19-2967-M
McALLEN ‘Division CR. No. M ~ 2 0 “ 0 0 8 0
~ INDICTMENT . January 2, 2020 Indge: “RANDY CRANE
County: Hidalgo :
Lions #: 2019R32250 Attorneys:

RYAN K. PATRICK, UNIED STATES ATTORNEY

LAURA GARCIA, ASST. U.S. ATTORNEY
Ct. 1&2 Richard Gould, FPD, (956) 630-2995 |

 

 

 

 

Ct. 1: Failure by Federally Licensed Dealer to Keep Proper Records
Title 18, United States Code, Sections 922(b)(5) and 924(a)(1)(D).
Ct. 2: Smuggling goods from the United States
Title 18, United States Code, Sections 554(a) and 2.
Ct. 1: Imprisonment for not more than 5 yrs. and/or a fine not to exceed $250,000 and
not more than a3 yr. SRT
Ct. 2: Imprisonment for not more than 10 yrs. and/or a fine not to exceed $250,000 and

Agency: —

Date

 

not more than a3 yr. SRT

Alcohol, Tabacco, Firearms, & explosives - Candance R. Garza - 7821 15-20-0008

Proceedings

 

 

 

 

 

_€O

 

 
